DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received June 5, 2019.
	Claims 1-20 are pending and have been examined.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-7 are a system, which is a machine.

Claims 15-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 8, and 15, which are similar in scope, is defined as:
Acquire system policy data
Receive jurisdiction policy parameters
Select a contract from a contract repository based on the system policy data and the jurisdiction policy parameters
Map the contract to the [party] 
Provision the [party] to a [network]

The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


	These steps in combination are a series of mental steps which are judgments, observations, and decisions.  First, acquiring system policy data is a mental step of observing information.  System policy means, according to the specification, "policies around data residency, storage, encryption, and other factors." See par 046.  Policy means a decision or rule, and though "data residency, storage," and "encryption" are technical terms, policies about using these elements are not technical but decisional, that can be done mentally, just as one could buy a cloud storage plan for 50 GB or 100 GB (the decision is a mental process).  Then, receiving jurisdictional policy parameters, like acquiring system policy data, is a mental process of observing jurisdictional policy.  The specification describes jurisdiction policy as "jurisdiction/geo/organization" requirements around data.  See par 047.  This is not further explained but a reasonable 
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A processor of a provision server
A memory on which are stored machine readable instructions that when executed by the processor, cause the processor to
A [system policy, jurisdiction policy] engine
A smart contract

A blockchain network of nodes
Claim 8 recites the following additional elements:
A provision server
A [system policy, jurisdiction policy] engine
Smart contract
A node
A blockchain network of nodes.
Claim 15 recites the following additional elements:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause a processor to perform
A [system policy, jurisdiction policy] engine
A node
Smart contract
A blockchain network of nodes.  
These elements are merely instructions to apply the abstract idea to a computer because elements such as a server, machine readable instructions, and non-transitory computer readable medium are generic computer elements that merely instruct the user to apply the steps to a computer.  An "engine" is a nonce term that in computer circles means a computer function, where outputs result from inputs.  A node is a peer and a party, and under a broadest reasonable interpretation can be a generic computer that a peer or party uses.  A smart contract, as claimed by applicant, is merely an applied use of a smart contract because it functions to perform the abstract idea.  Likewise with a 
These elements in combination are instructions, as well, to apply the abstract idea of choosing data policy to smart contracts and blockchains.  This is because smart contracts and blockchain are reasonably understood to take place on a computer.  The fact that, in addition to blockchain and smart contracts, Applicant has recited a "server" or "non-transitory computer readable medium," does not change that computers, smart contract, and blockchain are merely applied elements to the mental process abstract idea of choosing policy based on jurisdiction.
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, 
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  In following the MPEP guidance, because the additional elements are merely instructions to apply the abstract idea to a computer,   Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Per claims 2, 9, and 16, which are similar in scope, the abstract idea is further defined by receiving data to validate a contract, because this is a further mental process by observation.  That a smart contract and blockchain are used are further apply it limitations not different from the limitations in the independent claims.
	Per claims 3, 10, and 17, which are similar in scope, the limitation of a node (a party) adhering to a jurisdiction policy further defines the abstract idea of an observation or judgment.  That the "processor" is "caused" to "ensure" this is an apply it limitation because the claim does not explain how the processor performs this step (except by "instructions" which is how all processors operate).
	Per claims 4, 11, and 18, which are similar in scope, "deployment" and "runtime data" are acquired upon "execution" of the contract.  This is a mental process of observation because some sort of information is acquired.  That a smart contract is 
	Per claims 5, 12, and 19, which are similar in scope, the data of claims 4, 11, and 18 is "used" by the processor "for registration and revalidation" of the party (the node).  This is a further mental process step that is applied to a computer because registration and revalidation is a judgement that certain data applies.
	Per claims 6, 13, and 20, which are similar in scope, the contract repository is "updated" based on "runtime data" which is a mental process because contracts in the repository are changed in some way based on data, which is something that can be done on pen and paper because contracts can be updated with pen.  That smart contracts are updated is a mere apply it limitation because it is an instruction to apply the abstract idea of updating contracts to smart contracts.
	Per claims 7 and 14, which are similar in scope, validating a contract against the jurisdiction policy parameters upon an update of the contract is a mental process of an observation and judgement that the parameters are compared to the update of a contract.  That this happens to a smart contract is an apply it limitation because this limitation only instructs that it happens to a smart contract, therefore the smart contract is applied to the abstract idea.  
	Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al., US PGPUB 2018/0005186 A1 ("Hunn"), in view of Ballinger et al., WO 2017/112975 A1 ("Ballinger").
Per claims 1, 8, and 15, which are similar in scope, Hunn teaches a processor of a provision server in par 0332 where a processor is taught as well as a server.  
Then, per claims 1 and 15, specifically, Hunn teaches a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to in par 0332 where RAM and ROM is taught.  (Non transitory medium is also taught in par 0332).
Then, Hunn teaches acquire system policy data from a system policy engine in par 055, where contracts that drive external operations and actions, which teach system policy, are hosted on a peer to peer network, which teaches a system policy engine.  See par 055: "the system and method preferably provides mechanisms to host contracts on the World Wide Web or another computer-based network such as a peer-to-peer (P2P) network so that a contract may interact with external data sources, may 
Then, Hunn teaches receive [legal] policy parameters from a [legal] policy engine; in par 052, where terms and conditions may be changed based on an event occurring, see par 052: " Changes may occur to the substance of the contract terms and conditions (e.g. if can amendment is agreed between the parties in accordance with the terms of the previously executed contract, or a substitute/replacement contract is executed), and/or the state of the various aspects of the performance of the contract after it is executed (such as an event occurs to effect a term or condition, or otherwise effect/change an obligation, e.g. dynamic pricing)."  As taught in par 060, these changes come from platforms which teach engine because they are various data systems.  See par 060: "with clauses, terms and conditions that update or change in response to external data (notably from edge computing devices, ‘Internet of Things’ (IoT) devices, IoT platforms, ‘oracles’ for BDLs, adapters, Application Programming Interfaces (APIs), Customer Relationship Management (CRM) systems, Enterprise Resource Planning (ERP) systems, Inventory Management Software (IMS) systems, analytics systems, databases, BDLs etc.), business rules, algorithms and legal logic/rules—."
Then, Hunn teaches select a smart contract from a smart contract repository based on the system policy data and the [legal] policy parameters in par 0217, where a contract repository is taught which has a previous contract that is selected.  See par 0217: " At the contract formation stage, one embodiment of the system enables users to compose a contract by committing clauses or parts of clauses—either in 
Then, Hunn teaches map the smart contract to a node in pars 0274 and 0275, where : and " (b) replicated between and stored by the cluster/parties to the contract and/or other parties; " " As part of the aforementioned permissioning configuration, or where a signing contract/construct is used, an order in which the parties are to sign state updates (where appropriate) may be implemented. Where this is the case, the ordering of state update signatures will reflect this. Where no such pre-agreed order is implemented, the state update sign-offs may be performed in the indicative manner below."
Then, Hunn teaches and provision the node to a blockchain network. In par 0269: " Changes to the state of the contract in formation or post-formation may be applied to the graph data structure and/or executed on a BDL. Alternatively, containers may be used only to execute transactions/operations on the BDL, and the remainder of ‘off-chain’/‘off-ledger’ operations that relate to contracts are executed using the P2P networking protocol (DHT routing, transport, etc.), as aforementioned."
Though Hunn teaches terms and conditions which normally include clauses pertaining to jurisdiction, Hunn does not teach jurisdiction policy parameters.
Ballinger teaches a system and method for managing project/contract payments and for storing contract information.  See abstract.
jurisdiction policy parameters in par 0107 (page 51): "a text box 92 for nominating the governing law jurisdiction applicable to the contract 1 2.sub.n (which may include a drop-down menu, or the like (not shown) for selecting the applicable jurisdiction)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the contract teaching of Hunn with the jurisdiction policy parameters teaching of Ballinger because Ballinger teaches that ordinary contract formation and updating requires two different spreadsheets and communication between parties, which is inefficient.  Par 010.  Because Ballinger teaches increasing efficiency in contract formation and updating in specific areas such as jurisdiction, one would be motivated by this this efficiency teaching to increase the efficiency in Hunn.  This would prevent "missed and/or delayed communications" which could lead to "contract payments or contract items not being delivered."  See par 010.  Ballinger, further, is teaching the particular problem to be solved, which is making contracts more efficient, and therefore one ordinarily skilled would find that Hunn and Ballinger are analogous arts.  For these reasons, one would be motivated to modify Hunn with Ballinger.
Per claims 2, 9, and 16, which are similar in scope, Hunn and Ballinger teach the limitations of claims 1, 8, and 15, above.  Hunn further teaches cause the processor to receive data from the blockchain network to validate the smart contract prior to a mapping in par 054, where the smart contract code is taken from the BDL and put into the smart contract.  See par 054: " For example, they may interact with BDLs in various ways including (but not limited to): embedding, triggering, deploying, initializing, or 
Per claims 4, 11, and 18, Hunn and Ballinger teach the limitations of claims 1, 8, and 15, above.  Hunn further teaches cause the processor to acquire deployment and runtime data upon execution of the smart contract in par 060 where smart contract execution includes running "deploying" scripts which under a broadest reasonable interpretation teaches deployment data because a script is data.  See par 060: "combine “smart contract” execution functionality within the logic of data-driven contracts either through embedding, compilation to the bytecode of a BDL with a virtual machine or similar, passing data/objects/functions/arguments to existing ‘on-chain’/‘on-ledger’ code, deploying or initializing scripts ‘on-chain’/‘on-ledger’, via an RPC channel, API, or any other appropriate method."  Hunn further teaches acquire runtime data upon execution of the smart contract in par 0263 where the runtime environment is used to execute a contract, which under a broadest reasonable interpretation teaches acquire runtime data because the data of the virtual machine is acquired in order to execute the smart contract.  See par 0263: "A first embodiment is to use a VM as the runtime environment to execute contracts between participants (contracting parties and any third parties). The VM may execute multiple contracts simultaneously/in parallel, but each contract is preferably executed separately. The VM runtime environment operates by managing the execution of the contract, transitioning of the graph data structure, and other services (see FIG. 40)."
Claims 3, 7, 10, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al., US PGPUB 2018/0005186 A1 ("Hunn"), in view of Ballinger et al., WO 2017/112975 A1 ("Ballinger"), further in view of Tali et al., US PGPUB 2020/0329018 A1 ("Tali").
Per claims 3, 10, 17, Hunn and Ballinger teach the limitations of claim 1, 9, and 15, above.  Hunn does not teach the instructions further cause the processor to ensure that the node adheres to the jurisdiction policy parameters prior to a provisioning.
Tali teaches a blockchain network managing system that authenticates individual users identity and geolocation.  See abstract.
Tali teaches further cause the processor to ensure that the node adheres to the jurisdiction policy parameters prior to a provisioning in par 026 where an individual is geolocated before access to smart contracts.  This teaches under a broadest reasonable interpretation that a node adheres to jurisdiction policy parameters because the individual's geolocation (their jurisdiction and presence within the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the contract teaching of Hunn, as modified with Ballinger, with the ensuring that a node adheres to jurisdiction policy parameters prior to a provisioning teaching of Tali because Tali teaches that by using verification technology, the data that goes into a blockchain system of record can be more trustworthy.  See par 013.  Tali further teaches that this verification can be done using GPS.  See par 014.  Because one would want a blockchain system particularly one with contracts to be more trustworthy, one would be motivated to modify Hunn and Ballinger with Tali.  
Per claim 7, Hunn and Ballinger teach the limitations of claim 1, above.  Hunn does not teach the instructions further cause the processor to validate the smart contract against the jurisdiction policy parameters upon an update of the smart contract. 
Tali teaches the instructions further cause the processor to validate the smart contract against the jurisdiction policy parameters upon an update of the smart contract in par 066 where a smart contract is verified by an individual's geo-location at a point of time during a transaction.  This happens upon an update of the contract because when data is written to the blockchain, it is done with the individual's geolocation at a point in time.  This teaches an update because the contract is written to (the blockchain) and this, under a broadest reasonable interpretation is updating the contract.  Recording the individual's geolocation at the place and time of the writing is .  
Claims 5, 6, 12, 13, 19, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al., US PGPUB 2018/0005186 A1 ("Hunn"), in view of Ballinger et al., WO 2017/112975 A1 ("Ballinger"), further in view of Kempf et al., WO 2020/013738 A1 ("Kempf").  
the instructions further cause the processor to use the deployment and runtime data for registration and revalidation of the node
Kempf teaches a system for a tenant to use a data center by using smart contracts and blockchain.  See abstract.
Kempf teaches the instructions further cause the processor to use the deployment and runtime data for registration and revalidation of the node in par 054 where the system (TSMS) receives updates on the tenant's usage of the services which, once confirmed by the tenant, allow the tenant to request to access the service at any time.  This teaches that the deployment and runtime data is used for registration and revalidation of the node because the node, which is the tenant, has usage updates, which are both deployment and runtime data, sent to the TSMS system.  See par 054:  "At operation 323a, the TSMS 113A subscribes to usage updates for the tenantl02A and the first service 110A to receive any updates on the service offered by the first service 110A to the tenant 102A. The Pub/Sub system 115 A transmits a confirmation of subscription at operation 325a. At operation 324a the TSMS 113 A transmits to the tenant 102A a confirmation that the service can be accessed based on the selected service offer and the token (JWT). This is a confirmation that the tenant is enrolled with the first service 110A and can now request to access the first service 110A at any time."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the contract teaching of Hunn, as modified by Ballinger, with the using deployment and runtime data for registration and 
Per claims 6, 13, and 20, which are similar in scope, Hunn, Ballinger, and Kempf teach the limitations of claims 5, 12, and 19, above.  Hunn further teaches the instructions further cause the processor to update the smart contract repository in par 0218 where the contract repository is updated based on proposed changed accepted by all parties.  
Hunn does not teach that updates happen based on the runtime data.
Kempf teaches updates based on the runtime data in par 059 where usage is tracked and billed to the tenant where the usage information is recorded into the blockchain database.  See par 059: " Usage of consumable attributes (i.e., resources) by services and tenants is published so that TSMS 113A can record the usage information and allow for billing the tenant for the usage. Figure 4A illustrates an example where a first service resource followed with a second service resource are 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al., US PGPUB 2018/0005186 A1 ("Hunn"), in view of Ballinger et al., WO 2017/112975 A1 ("Ballinger"), further in view of Kempf et al., WO 2020/013738 A1 ("Kempf"), further in view of Tali et al., US PGPUB 2020/0329018 A1 ("Tali").
Per claim 14, Hunn, Ballinger, and Kempf teach the limitations of claim 13, above.  Hunn does not teach validating the smart contract against the jurisdiction policy parameters upon an update of the smart contract. 
Tali teaches validating the smart contract against the jurisdiction policy parameters upon an update of the smart contract in par 066 where a smart contract is verified by an individual's geo-location at a point of time during a transaction.  This happens upon an update of the contract because when data is written to the blockchain, it is done with the individual's geolocation at a point in time.  This teaches an update because the contract is written to (the blockchain) and this, under a broadest reasonable interpretation is updating the contract.  Recording the individual's geolocation at the place and time of the writing is under a broadest reasonable interpretation validating the smart contract against the jurisdiction policy because the individual's physical presence is determined.  See par 066.  Par 066:  "The present invention is directed to a blockchain network management [10] system and method that 
Therefore, claims 1-20 are rejected under 35 USC 103.  
Prior Art Made of Record and Not Relied Upon
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Gray, Marley, "Introducing Enterprise Smart Contracts," Microsoft Azure [online], published on July 20, 2017, available at: < https://azure.microsoft.com/en-us/blog/introducing-enterprise-smart-contracts/ >.
Teaches executing terms and conditions of a blockchain off chain.  

Teaches on page 7 that clauses in smart contracts specify the governing law (which court will apply the law, which is jurisdiction).  
Beck, Digital Containers for Smart Contracts, US PGPUB 2019/0158275 A1.
Teaches that the code can only accept authority from an Oracle (a node) that can provide attestation within a certain jurisdiction.  Par 086.  This teaches geo fencing and smart contracts.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689